Exhibit 10.19


VENDOR AGREEMENT




Effective Date: February 27, 2004


This Vendor Agreement (“Agreement”) is between:


Best Buy Purchasing LLC
 
Garmin USA, Inc. (“Vendor”)
 
7601 Penn Avenue South
and
1200 East 151st Street
Richfield, MN 55423
 
Olathe, KS 66062





This Agreement is intended to set forth the terms and conditions applicable to
the purchase of goods from Vendor and their distribution, marketing and resale
by Best Buy Co., Inc. and its designated affiliates and subsidiaries.


1.  License To Sell Products


1.1           Appointment of Authorized Dealer.  Vendor appoints Best Buy Co.,
Inc., and each of its designated affiliates and subsidiaries (collectively,
“Dealer”) as an authorized dealer. The designated affiliates and subsidiaries
will include Best Buy Stores, L.P., BestBuy.com, Inc., and its subsidiaries, or
as updated from time to time upon notice to Vendor (“Affiliates”).


1.2           Territory.  Vendor grants Dealer a non-exclusive license to
distribute all products Vendor sells to Dealer (“Product” or “Products”), to
end-users and commercial buyers in the United States (and its territories), and
other territories as agreed from time to time through Dealer’s sales channels
including but not limited to its present and future retail stores, Internet web
sites, distribution centers and mail order distribution centers.


2.  Pricing and Taxes


2.1           Prices.  Vendor will sell the Products to Dealer at the prices
then in effect on its current price list, as may be changed from time to time,
or as otherwise agreed between the parties.  All prices, benefits and allowances
offered to Dealer will not be less favorable than those prices, benefits or
allowances extended to any other similarly situated retail customers of
Vendor.  Vendor’s prices do not include sales, use, excise, or similar taxes.


2.2           Taxes.  The amount of any valid present or future sales, use,
excise, or other similar tax that is attributable to Dealer will be paid by
Dealer; or in lieu thereof, Dealer will provide Vendor with a tax exemption
certificate acceptable to the taxing authorities.


2.3           No Minimum Purchase Requirement.  There will be no minimum
purchase or inventory commitments required of Dealer and Dealer does not
guaranty any particular sales volume with respect to Vendor’s Products.


3.  Purchase Orders


Orders for Vendor’s Products will be initiated by electronic purchase orders
submitted by Dealer and will be binding upon the parties upon acceptance by
Vendor, provided that Dealer reserves the right to cancel a purchase order in
writing at any time prior to the shipment date.  Vendor will be deemed to have
accepted a purchase order if Vendor fails to reject the purchase order by
notifying Dealer within twenty-four (24) hours of its receipt thereof, not
including weekends and nationally recognized holidays.


4.  Payment


4.1           Invoices.  Vendor will send an electronic invoice to Dealer no
earlier than the Product shipment date in connection with each accepted and
fulfilled purchase order.  Dealer will pay amounts due in each such invoice
pursuant to the credit terms established by the parties, which will be set forth
in the Vendor’ Program Agreement attached as an addendum hereto, as further
described in Section 10. The designated credit term will commence on the later
of (a) the date Dealer receives Products at the FOB point specified in Section
5, or Payment will not be considered late by Vendor for purposes of calculating
early payment discounts if payment is sent by Dealer within one (1) week of the
due date or if payment is delayed because of an indebtedness of Vendor to
Dealer. No interest or other charges will be payable by Dealer upon this
Agreement, or any resulting invoice, whether claimed by reason of late payment
or otherwise.  All transactions will be valued and paid in United States
currency.


Page 1 of 9

--------------------------------------------------------------------------------


 
4.2           Right to Make Offset.  Dealer may offset from Vendor’s invoice any
indebtedness of Vendor to Dealer whether or not related to this
Agreement.  Vendor agrees to not contest Dealer’s deduction if Vendor fails to
send a written denial thereof, including all supporting documentation, to Dealer
within ninety (90) days of the date of deduction (Dealer’s check date).  Such
written denial will be made by Vendor by submitting notice to Dealer via
Dealer’s standard Dispute Control Document, available at Dealer’s Vendor
Extranet web site, www.extendingthereach.com. .


4.3           Statement of Account.  From time to time upon request by Dealer,
Vendor will provide a complete statement of account that will include but not be
limited to unpaid invoices and disputed deductions.  Such statement of account
will also disclose all credit memos issued and outstanding.  The statement of
account will be forwarded by electronic mail in spreadsheet format or by regular
mail per Dealer’s instructions.   Statements for merchandising/inventory
accounts will be separate from any statement of account for parts purchased by
Dealer for Product service and out-of-warranty repairs.


4.4           Debit Balances.  If Vendor is indebted to Dealer but there is no
outstanding balance due to Vendor, Vendor will pay the amount due to Dealer via
check or wire transfer in full within thirty (30) days of receipt of
notification thereof from Dealer.  If the amount in question is disputed, the
parties agree to work in good faith to reconcile the matter so that payment to
Dealer of any undisputed amount will be made within sixty (60) days of Dealer’s
original notice to Vendor. In no event will Dealer be obligated to take a credit
against future purchases.


5.  Shipping


5.1            Shipping Terms: The parties hereby agree to the ground shipment
terms selected below:


X
FOB Destination, Freight Prepaid by Vendor.  Vendor will be responsible for
carrier selection and routing instructions.  Vendor will pay all costs and
expenses incurred prior to the FOB point, including without limitation,
insurance, freight, and any notification, sort and segregation charges.  Title
and risk of loss passes upon delivery at the destination specified by Dealer,
which may include but is not limited to its stores, distribution centers, and
third-party fulfillment providers.  Vendor is encouraged to utilize Dealer’s
preferred carriers to improve on-time performance, minimize transit times and
reduce the need for expedited shipments.



o
FOB Origin, Freight Collect and Allowed.  Dealer will be responsible for carrier
selection, routing instructions and pick-up appointments at Vendor’s domestic
origin facility.  In addition, Dealer is responsible for carrier freight
payments, submitting freight claims for loss and damage, scheduling appointments
at destination, and tracking and tracing freight in transit.  Title and risk of
loss passes upon delivery at Vendor’s domestic origin shipping dock.  Vendor
agrees to have Products in ship-ready condition on the ship date specified in
the applicable purchase order and provide forty-eight (48) hour notice of
pick-up request to Dealer for truckload shipments and twenty-four (24) hour
notice of pick-up request to Dealer for less-than-truckload shipments.  The
attached Collaborative Transportation Agreement, as amended from time to time by
the parties, if applicable, contains additional terms that define the parties’
responsibilities under this shipping arrangement.



5.2           Time is of the Essence.  TIME IS OF THE ESSENCE OF THIS AGREEMENT
WITH RESPECT TO THE SPECIFIED DATES FOR SHIPMENT OF PRODUCT.


5.3           Expedited Shipments.  Vendor will pay any additional freight
expenses incurred in connection with an expedited shipment arising from a
shipment delay or other cause attributable to Vendor.


5.4           Other Charges.  Any charges related to special requests of Vendor
to carrier, including loading assistance, detention, or any other instructions,
prior to title passage, will be the responsibility of the Vendor.


5.5           Direct Import Addendum.  Terms relating to Products that are
imported by Dealer, if applicable, are set forth in the attached Direct Import
Addendum, which is incorporated herein by reference.
 
6.  Price Protection; Notice of Price Increases


6.1           Price Protection.  If Vendor issues a price decrease for Products
(a) the lower price will be reflected on Vendor’s invoice with respect to any
price decrease that occurs prior to shipment and (b) Dealer will receive price
protection credit with respect to Dealer’s on-hand inventory existing on the
effective date of the price decrease, which will include Product wherever
located (e.g., inventory located in stores, warehouses, return centers and
Product in transit between these locations or from Vendor to Dealer).  Dealer
will submit a cost adjustment claim to Vendor that is supported by documentation
that reflects Dealer’s inventory records of Product subject to price protection
credit.


6.2           Notice of Price Increases.  Except as otherwise agreed, Vendor
will give Dealer ninety (90) days prior written notice to Dealer of the
effective date of any price increases.  A price increase will not affect
Dealer’s cost on a purchase order accepted by Vendor prior to the effective date
of such price increase.


Page 2 of 9

--------------------------------------------------------------------------------


 
7. Returns


7.1           Return Rights.  Dealer will have the right to return at Vendor’s
expense, and for full credit or refund of Dealer’s cost, any Products (a)
against which an allegation is made that the use of such Products infringes on
any patent, trademark, trade secret, copyright, right of privacy or publicity,
or any other tangible or intangible proprietary or intellectual property right;
(b) that are not manufactured, packaged, or labeled in accordance with industry
standards and/or all applicable laws, ordinances, rules, and regulations; (c)
that are shipped in error or in non-conformance with Dealer’s purchase order;
(d) that have caused injury to person or property; or (e) that are damaged or
Defective.


7.2           Defective Products.  For purposes of this Agreement, a “Defective”
Product means any Product that is visually or operationally defective and
Product that has been returned by a customer in accordance with Dealer’s
end-user return policy.  Dealer’s end-user return policy allows for the return
of most Products with or without cause for a specified period after purchase,
regardless of whether the Product packaging has been opened or whether the
Product is actually defective.


7.3           Return Procedures.  If a Vendor Return Authorization is first
required by either party prior to Dealer’s return of Product to Vendor, Vendor
agrees to provide such Return Authorization to Dealer within forty-eight (48)
hours of Dealer’s request. Vendor will allow delivery of return Product as of
the day the Return Authorization is issued to Dealer.  If Vendor requires that
Dealer make an appointment to deliver returned Product, such appointment will be
provided by Vendor within three (3) days of the carrier’s expected arrival
time.  Upon shipment of the return Product to Vendor, Dealer will send a Return
Goods Memo (debit memo) to Vendor that references the corresponding Return
Authorization number, if any, along with quantity and dollar amounts on a per
unit basis.  Dealer may thereafter deduct the total dollar amount of the return
Product from Vendor’s invoice.  Vendor agrees to send a credit memo to Dealer
for the amount specified in the Return Goods Memo within ninety (90) days of the
date of Dealer’s deduction.  Such credit memo will reference either Dealer’s
Return Goods Memo number or the Return Authorization number.  Product returned
to Vendor will be delivered in their original, undamaged containers, provided
that Vendor will not consider a container with a removed UPC to be damaged for
purposes of calculating the return credit if such UPC was removed by an end-user
in connection with a Vendor-sponsored rebate offer.  If Vendor receives Product
from Dealer that Vendor believes is non-returnable, Vendor will return such
Product to Dealer’s originating Product returns location within ninety (90) days
of Vendor’s determination and the shipment cartons will reference the original
return shipment’s Return Authorization number or Return Goods Memo number.


7.4           Additional Return Rights.  Additional or different return rights
may be specified in a Vendor Program Agreement (e.g., stock-balancing, defective
allowances) as further described in Section 10.  If the parties agree to a
defective allowance, such allowance will replace Dealer's right to return
Defective Products as provided herein, except that if the actual defective rate
for a particular Product exceeds the applicable allowance, Dealer may either
adjust the allowance accordingly or return the excess Defective Product to
Vendor for full credit or refund.  A defective allowance will have no effect
upon Dealer's return rights as otherwise provided in this Agreement.


7.5           Warranty Returns; Appointment of Authorized Return Center.  Vendor
appoints Dealer as an “Authorized Return Center” for the return by end-users of
those Products under a manufacturer’s warranty.  Except as may otherwise be
agreed in a comprehensive Product Service Agreement, which will be an addendum
hereto as further described in Section 11, Dealer will (a) receive the
in-warranty Product from the end-user, (b) provide the end-user with an in-store
credit (“In-Store Credit”), and (c) send the end-user’s defective Product to
Vendor after receiving Vendor’s return authorization, if required. The
appointment of Dealer as an Authorized Return Center is non-exclusive and will
include all present and future Dealer locations which Dealer designates to
accept the Product returns.  This appointment of Dealer as an Authorized Return
Center will survive the expiration or termination of this Agreement to the
extent necessary to satisfy end-user warranty requests.


8.  Discontinued Product


A “Discontinued Product” means any Product that Vendor has stopped manufacturing
or any Product that undergoes a change in appearance or packaging.  Vendor
agrees to provide Dealer with at least ninety (90) days advance written notice
of the occurrence of a Discontinued Product, or as soon as possible in the event
that the discontinuance is caused by actions taken by a component part supplier
of Vendor.  Upon notice of such Discontinued Product, Dealer may, without
penalty or liability, cancel any outstanding purchase orders pertaining to the
Discontinued Product.  With respect to Dealer’s existing inventory of
Discontinued Product, Dealer may, in its sole discretion, either return such
Discontinued Product at any time to Vendor for full credit or refund, or Vendor
and Dealer will negotiate a cost markdown of such existing inventory.


9.  Vendor Performance and Operations Standards


Other terms that are relevant to doing business with a particular operating
division of Dealer or Affiliate may be found in the Vendor Performance and
Operations Standards, which is a part of this Agreement and incorporated herein
by reference.  The Vendor Performance and Operations Standards may be accessed
at Dealer’s Vendor Extranet web site, www.extendingthereach.com The Vendor
Performance and Operations Standards includes but is not limited to information
concerning Electronic Data Interchange (EDI), Shipping and Routing Guides and
the Shipping Performance Management Program, all of which may be updated from
time to time by Dealer upon notice to Vendor.


Page 3 of 9

--------------------------------------------------------------------------------


 
10.  Vendor Program Agreement


Dealer and Vendor may agree upon certain business terms from time to time
concerning matters such as Products, pricing, market development/cooperative
advertising/merchandising funds, invoice credit terms, stock rotation, volume
rebates, new store allowances, and the like.  Such terms will be contained in
one or more Vendor Program Agreements, which will be considered an addendum
hereto, as amended from time to time by the parties.  In the event of conflict
between business terms of any Vendor Program Agreement and this Agreement, the
business terms contained in such Vendor Program Agreement will control.


11.  Product Service and Warranty Repairs


Dealer is committed to meeting its customers’ high expectations concerning
post-sale service and warranty repairs. A comprehensive Product Service
Agreement between the parties may be necessary to ensure customer
satisfaction.  If applicable, the attached Product Service Agreement controls
the servicing and warranty repairs of the Products and will be executed by both
parties prior to or simultaneous with the execution of this Agreement.


12.  Trademarks; Vendor-Provided Content


12.1           Trademark Use.  Vendor grants Dealer a license to use, exhibit,
excerpt, reproduce, publish, publicly perform and transmit via the Internet and
otherwise use all trade names, trademarks, and service marks associated with the
Products to promote and sell the Products. This Agreement does not grant Vendor
any right or license to use Dealer’s trade names, trademarks or service marks,
promotional material, copy, graphics, themes, strategies, inventions, program,
and files without first obtaining Dealer’s express written approval.


12.2           Vendor Content.  Vendor may provide to Dealer, without
limitation, Product specifications, images, and other textual, graphical and/ or
multimedia content regarding the Products for use in preparing advertising and
promotional material (“Vendor Content”).  Vendor hereby grants Dealer a license
to use, exhibit, excerpt, reformat, modify, reproduce, publish, publicly perform
and transmit via the Internet and otherwise use such Vendor Content for the
purpose of advertising and promoting the Products.


12.3           Use After Termination.  Upon termination of this Agreement,
Dealer may continue to advertise and promote the Products, using the Vendor’s
trade names, trademarks, service marks and Vendor Content until inventory
depletion.


13.  Confidentiality


This Agreement and any information marked as confidential or, regardless of form
(written/electronic/oral) or marking, is of the nature that a reasonable person
would understand its owner would not want it disclosed to the public will be
considered to be Confidential Information.  Further, Confidential Information
will also include (a) any document or data transaction between the parties; (b)
matters of a technical nature such as trade secret processes or devices,
know-how, data, formulas, inventions (whether or not patentable or copyrighted),
specifications and characteristics of products or services planned or being
developed, and research subjects, methods and results, (c) matters of a business
nature such as information about costs, profits, pricing, policies, markets,
sales, suppliers, customers (e.g., names and addresses), product plans, and
marketing concepts, plans or strategies, (d) matters relating to project
initiatives and designs,  (e) matters of a human resources nature such as
employment policies and practices, personnel, including individual names,
addresses, and telephone numbers; compensation and employee benefits, (f) other
information of a similar nature not generally disclosed to the public.  Each
party agrees not to disclose Confidential Information except to employees, or a
third party subject to a similar confidentiality agreement, which have a need to
know to perform their responsibilities.  Each party agrees to take at least the
same precautions to protect Confidential Information as such party would utilize
to ensure the protection, confidentiality and security of its own confidential
information. Each Party, at its own expense, will properly use security
procedures that are reasonably sufficient to ensure that all transmissions of
documents are authorized and to protect its business records and data from
improper access.  Confidential Information will not include any information
which (a) is or becomes generally known or available through no act or failure
to act by the receiving party; (b) is already known by the receiving party as
evidenced by its written records; (c) is hereafter rightfully furnished to the
receiving party by a third party without restriction on disclosure; or (d) is
disclosed in response to a valid order by a court or other governmental body,
provided that the receiving party provides the disclosing party with prior
written notice of such disclosure as soon as reasonably possible in order to
permit the disclosing party to seek confidential treatment of such
information.  Upon the expiration or earlier termination of this Agreement, a
party may, in writing, request either the prompt return or destruction, and a
written certification of such destruction, of any Confidential Information
provided to the other party.  Each party further acknowledges that monetary
damages may not alone be a sufficient remedy for unauthorized disclosure of
Confidential Information and that the non-disclosing party will be entitled to
seek all remedies and damages available in law and equity, including but not
limited to such injunctive relief as may be deemed proper by a court of
competent jurisdiction.


14.  Additional Obligations of Vendor


14.1           Product Materials.  Vendor will provide to Dealer, at no charge,
adequate copies of any marketing and technical information, service manuals,
detailed Product specifications, end-user warranties and other Product data and
materials.


Page 4 of 9

--------------------------------------------------------------------------------


 
14.2           Training.  Vendor will assist with the training of Dealer
personnel on Dealer’s premises as reasonably necessary to ensure that Dealer’s
sales and service personnel will be adequately knowledgeable with respect to the
Products.


14.3           Product Samples.  If requested, Vendor will deliver Product
samples on a timely basis and at no cost to Dealer.


14.4           Compliance with Laws.  Vendor will notify Dealer within ten (10)
days regarding the existence and nature of Vendor’s knowledge of any possible
material non-compliance with applicable laws, or its notice of a claim from a
consumer (which, individually or in the aggregate, may reasonably be expected to
result in material liability to Vendor and/or Dealer) that a Product is
defective or does not comply with all applicable laws.


15.  Representations and Warranties


15.1           Vendor’s Representations and Warranties.  Vendor represents and
warrants to Dealer that (a) it has the authority to enter into this Agreement
and to sell the Products to Dealer, free and clear of all liens, charges,
encumbrances, or other restrictions, and that the persons signing this Agreement
on behalf of Vendor are authorized to sign; (b) the Products will be free from
defects in material and workmanship, and will be fit and safe for the use(s)
normally and reasonably intended; (c) the Products are of merchantable quality
and will perform in conformance with specifications and Vendor samples; (d) it
will provide a manufacturer’s warranty to end-users of the Products that is
generally consistent with or superior to industry standards; (e) it will comply
with all applicable federal, state, and local laws and regulations in performing
its obligations under this Agreement, including but not limited to laws and
regulations pertaining to product design, manufacture, packaging and labeling
and, if applicable, importation and the Foreign Corrupt Practices Act; and (f)
the Products are not produced, manufactured, assembled or packaged by the use of
forced labor, prison labor or forced or illegal child labor and that the
Products were not trans-shipped for the purpose of mislabeling, evading quota or
country of origin restrictions or for the purpose of avoiding compliance with
forced labor, prison labor or child labor laws.


15.2           Dealer’s Representations and Warranties.  Dealer represents and
warrants to Vendor that (a) it has the authority to enter into this Agreement,
and that the persons signing this Agreement on behalf of Dealer are authorized
to sign; (b) it will comply with all applicable federal, state, and local laws;
and (c) it will exert commercially reasonable efforts to promote and sell the
Products consistent with Dealer’s sales, marketing and merchandising plans, as
may be amended from time to time in Dealer’s sole and absolute discretion.


16.  Term and Termination


16.1           Term.  This Agreement will be effective for an initial term of
one (1) year commencing on the Effective Date hereof and will automatically
renew for successive periods of one (1) year each following the initial term of
this Agreement unless either party gives the other written notice to the
contrary at least thirty (30) days prior to the scheduled date of renewal or
unless sooner terminated as provided herein.


16.2           Termination.  Either party may terminate this Agreement at any
time without cause upon ninety (90) days written notice to the other party.  In
the event a party is in material breach of this Agreement, this Agreement may be
terminated immediately by the non-breaching party, provided that notice
describing the breach has been provided to the breaching party and the breaching
party has failed to cure such breach within thirty (30) days of its receipt
thereof.


16.3           Events on Termination.


(a)           Without Cause.  Upon expiration or the termination of this
Agreement without cause, the parties will agree to either (i) completion by
Dealer of sell-through of the remaining Product inventory; or (ii) return of the
remaining Product inventory to Vendor, for which Dealer will receive a refund,
at cost, less one-half (1/2) of the return freight expenses.


(b)           For Cause.  Upon termination of this Agreement for cause, the
parties will agree to either (i) completion by Dealer of sell-through of the
remaining Product inventory; or (ii) return of the remaining Product inventory
to Vendor at the breaching party’s expense, and Dealer will receive a refund at
Dealer’s cost for all returned Products.


17.  Indemnification


Vendor will indemnify, defend, and hold Dealer, its parent, affiliates, agents
and employees, harmless from and against any and all claims, actions,
liabilities, losses, costs and expenses arising from or in connection with (a)
Vendor’s breach of this Agreement, including but not limited to its
representations and warranties; (b) acts or omissions of Vendor relating to the
Products which includes, but is not limited to claims that the Products, or use
thereof, caused personal injury, death, or real or personal property damage; (c)
a Product recall, whether or not initiated by Vendor; (d) claims that the
Products or any Vendor Content infringe, misappropriate or injure a third
party’s intellectual property or proprietary rights; (e) false or misleading
Product specifications or other Vendor Content provided to Dealer to promote and
sell the Products; and (f) Vendor’s failure to promptly perform its obligations
in connection with a rebate offer.  Dealer agrees to give Vendor prompt written
notice of any claims, to tender the defense to Vendor, and to grant Vendor the
right to control settlement and resolution.  Vendor agrees to pay all costs of
liability, settlement and defense, including attorney fees and costs.


Page 5 of 9

--------------------------------------------------------------------------------


 
Accordingly, Dealer will indemnify, defend, and hold Vendor, its parent,
affiliates, agents and employees, harmless from and against any and all claims,
actions, liabilities, losses, costs and expenses arising from or in connection
with (a) Dealer’s breach of this Agreement, including but not limited to its
representations and warranties.  Vendor agrees to give Dealer prompt written
notice of any claims, to tender the defense to Dealer, and to grant Dealer the
right to control settlement and resolution.  Dealer agrees to pay all costs of
liability, settlement and defense, including attorney fees and costs.


18.  Insurance


18.1           Comprehensive / Commercial General Liability.  Vendor will
procure and maintain throughout the term of this Agreement a policy of
comprehensive general or commercial general liability insurance with a combined
single limit of not less than one million dollars ($1,000,000) for each
occurrence.


18.2           Workers Compensation; Automobile Liability.  If Vendor’s agents
will be entering Dealer’s premises, Vendor will procure and maintain throughout
the term of this Agreement: (a) Workers Compensation insurance in an amount not
less than the statutory limits and (b) automobile liability insurance with a
combined single limit of not less than one million dollars ($1,000,000) for each
occurrence for personal injury, including death, and property damage.


18.3           Umbrella Coverage.  Vendor will procure and maintain throughout
the term of this Agreement Umbrella coverage of not less than five million
dollars ($5,000,000).


18.4           Requirements. Vendor will supply Dealer with a Certificate of
Insurance with respect to each of the foregoing policies, except Workers
Compensation, that names BEST BUY CO., INC., ITS SUBSIDIARIES & AFFILIATES as an
Additional Insured, and which also provides that such insurance will not be
canceled or changed unless at least thirty (30) days prior written notice has
been given to Dealer.  The insurance required hereunder will be issued by an
insurance company or companies authorized to do business in the United
States.  Vendor’s insurance will be primary and required to respond to and pay
claims prior to other coverage.


19.  Assignment


19.1           Assignment.  This Agreement may not be assigned by either party
without first obtaining the other party’s express written consent, which consent
will not be unreasonably withheld; provided, however, that Dealer may assign
this Agreement, without obtaining Vendor’s express written consent, to (a) a
successor corporation resulting from a merger, consolidation, or non-bankruptcy
consolidation or to a purchaser of all or substantially all of Dealer’s assets
or a majority, or controlling interest in Dealer’s voting stock, provided that
the purchaser’s net worth at the time of purchase is equal to or greater than
that of Dealer, and further provided that the purchaser is not a competitor of
Vendor; and (b) a present or future subsidiary or affiliate.  Any attempted
assignment in violation of this Agreement will be null and void.


19.2           Assignment of Accounts Receivable.  If Vendor assigns payments to
an assignee/factor, Vendor understands and agrees that Vendor and the
assignee/factor will be required to sign Dealer’s standard acknowledgment form
to assure Dealer that the assignee/factor understands the rights and obligations
being assigned, including the right of Dealer to make offsets.


20.  Audit Rights; Claims


20.1           Audit Rights.  Upon reasonable prior written notice and at
reasonable times during regular business hours, each party will have the right
to audit the other party’s books and records to assure compliance with the terms
and conditions of this Agreement.  If the audit reveals that a party is not
performing in material compliance with the terms of this Agreement, then, in
addition to any other legal and equitable rights and remedies available, the
party not in compliance will reimburse the other for the reasonable costs of the
audit.


20.2           Claims.  Except as otherwise provided in this Agreement, claims
by either party, however asserted, will be commenced within two (2) years from
the date the cause of action accrues.


21. Conflict of Interest and Code of Conduct Policies


Vendor agrees to respect and abide by Dealer’s conflict of interest and code of
conduct policies, which are available at www.extendingthereach.com  and may be
amended from time to time by Dealer. Vendor should contact Dealer’s email
hotline at vendor.relations@bestbuy.com for information concerning Dealer’s
policies and to discuss any ethical or conduct concerns that they may have as a
result of their contact with Dealer personnel.  Vendor understands and
acknowledges that Dealer’s conflict of interest and code of conduct policies
address Vendor-paid travel, gifts and gratuities, offering and accepting bribes,
family members and close personal relationships involving employees of both
parties, personal investments in the other party, Vendor-sponsored charitable
and other events, Vendor product samples, Vendor promotional copies, direct
personal purchases from Vendors by Dealer employees, and awards, incentives and
other spiffs from vendors.  Vendor agrees to avoid conflict of interest
situations with Dealer and to deal at arms length with Dealer.  Dealer similarly
agrees to abide by Vendor’s policies concerning these subject matters.


Page 6 of 9

--------------------------------------------------------------------------------


 
22.  Force Majeure


Neither party will be in breach of this Agreement solely due to causes beyond
the control and without the fault or negligence of such party.  Such causes may
include, but are not restricted to, acts of God or of a public enemy, acts of
the government in either its sovereign or contractual capacity, fires, floods,
epidemics, quarantine restrictions, strikes, freight embargoes, power failure,
or failure of the U.S. postal system, but in every case the failure to perform
will be beyond the control and without fault or negligence of the party failing
to perform. Each party will inform the other of any Force Majeure event within
five (5) business days of its occurrence.


23.  Notices


All notices, requests, demands and other communications that are required or may
be given under this Agreement will be in writing and will be deemed to have been
duly given if hand-delivered or mailed by either registered or certified mail,
return receipt requested, or by a nationally recognized overnight courier
service, receipt confirmed.  In the case of notices via first-class mail or
courier service, notices will be deemed effective upon the date of
receipt.  Notices will be addressed to the parties as set forth below, unless
either party notifies the other of a change of address, in which case the latest
noticed address will be used:


Notices To Vendor:
Notices To Dealer:
Garmin USA, Inc
Best Buy Purchasing LLC
1200 East 151st Street
7601 Penn Avenue South
Olathe, KS 66062
Richfield, MN 55423
Attn:  Director of Marketing
Attn: Senior Vice President, Merchandising
Copy to: National Sales Manager, Jon Peckman
Copy To: Senior Buyer, ___________________________
Copy To: General Counsel, Legal Department
Copy To: General Counsel, Legal Department
Copy To: Manager, Vendor Relations



24.  General


24.1           Relationship of the Parties.  The relationship between the
parties will be that of independent contractor.  Nothing herein will be
construed as creating or constituting the relationship of employer/employee,
franchiser/franchisee, principal/agent, partnership, or joint venture between
the parties.


24.2           Governing Law; Jurisdiction.  This Agreement will be governed by
and interpreted under the laws of the State of Minnesota.  Vendor and Dealer
expressly consent and submit to the exclusive jurisdiction of the state and
federal district courts located in Minneapolis, Minnesota.


24.3           Enforceability.  If any provision of this Agreement is held to be
unenforceable by a court of competent jurisdiction, such provision will be more
narrowly and equitably construed so that it becomes legal and enforceable, and
the entire Agreement will not fail on account thereof and the balance of the
Agreement will continue in full force and effect.


24.4           No Waiver.  Any of the provisions of this Agreement may be waived
by the party entitled to the benefit thereof.  Neither party will be deemed, by
any act or omission, to have waived any of its right or remedies hereunder
unless such waiver is in writing and signed by the waiving party, and then only
to the extent specifically set forth in such writing.  A waiver with reference
to one event will not be construed as continuing or as a bar to or waiver of any
other right or remedy, or as to a subsequent event.


24.5           Counterparts and Electronics Signature.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.  This
Agreement may be executed by facsimile or other “electronic signature” (as
defined in the Electronic Signatures in Global and National Commerce Act of
2000) in a manner agreed upon by the parties hereto.


24.6           Entire Agreement; Amendments.  This Agreement, including any
addenda or exhibits attached hereto, contains the entire Agreement between the
parties with respect to the subject matter hereof, supersedes all prior
agreements, negotiations and oral understandings, if any, and may not be
amended, supplemented, or modified in any way, except by an amendment in writing
and signed by authorized representatives of the parties hereto.  No amendment
will be effected by the acknowledgement or acceptance of a purchase order,
invoice, or other forms stipulating additional or different terms.  This
Agreement will inure to the benefit of and be binding upon each of the parties
and their respective successors, assigns, heirs, executors, administrators,
trustees and legal representatives.


24.7           Reservation of Rights.  Duties and obligations imposed by this
Agreement and rights and remedies available hereunder will be in addition to and
not a limitation of duties, obligations, rights and remedies otherwise imposed
or available by law except as otherwise provided herein.  In particular, the
rights and remedies available to Dealer under the Uniform Commercial Code are
specifically incorporated herein.  When Dealer has exercised the right to reject
a nonconforming shipment or elected to return Product to Vendor as provided
herein, Vendor will not have the right to cure improper tender which might
otherwise be available under law.


Page 7 of 9

--------------------------------------------------------------------------------


 
24.8           Headings.  Headings used in this Agreement are for the purposes
of convenience only and will not affect the legal interpretation of this
Agreement.


24.9           Draftsmanship.  Each of the parties hereto has been represented
by its own counsel.  In the event of a dispute, no provision of this Agreement
will be construed in favor of one party and against the other by reason of the
draftsmanship of this Agreement.


24.10           Survival.  The expiration or termination of this Agreement will
not terminate vested rights of either party from any liabilities or obligations
incurred under this Agreement prior to or which by their nature are intended to
survive expiration or termination, including but not limited to provisions
relating to confidentiality, indemnification, returns, and proprietary rights.


Page 8 of 9

--------------------------------------------------------------------------------


 
Addenda (check if applicable)


Each checked Addendum is hereby incorporated into and made a part of this
Agreement:
 
x
Vendor Program Agreement
o
Configure to Order Agreement
        o Product Service Agreement  o Consignment Agreement         x
Certificate of Insurance o Collaborative Transportation Agreement         x
Vendor Performance and Operations Standards
(available at www.extendingthereach.com)
o Direct Import Addendum


 


IN WITNESS WHEREOF, this Agreement is made effective as of the date first
written above.
 
BEST BUY PURCHASING LLC
(on behalf of its Affiliates)
  GARMIN USA, Inc:               Authorized Officer:
/s/ Marc Gordon 
  Authorized Officer:
/s/ Gary V. Kelley
   
(Signature)
   
(Signature)
 

 

Name:  
Marc Gordon
  Name:
Gary V. Kelley
   
(Please Print)
   
(Please Print)
         
 
  Title:    V.P. Finance   Title: Director of Marketing                Date: 
March 1, 2004    Date:  February 14, 2004  

 
Page 9 of 9

--------------------------------------------------------------------------------



